Citation Nr: 0705704	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-07 715	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 





INTRODUCTION

The appellant served on active duty from February 1976 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant enlisted in February 1976 and received a 
dishonorable discharge in August 1979 based on court-martial 
sentence.

3.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
court-martial and dishonorable discharge.


CONCLUSION OF LAW

The appellant's dishonorable discharge from service is a bar 
to VA benefits. 38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
October 2003, prior to the initial decision on the claim in 
June 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate his claim.  Specifically, the 
October 2003 letter explained that he would only be eligible 
for VA benefits if his military service was not dishonorable.  
The pertinent regulations were also enclosed with the letter.  
Additionally, the February 2005 statement of the case (SOC) 
and the June 2006 Supplemental Statement of the Case (SSOC) 
notified the appellant of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the October 2003 letter indicated 
that VA would obtain and review his military records.  He was 
also informed that he had a right to a personal hearing.  

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2003 letter notified the appellant that he should 
tell VA about the events leading up to his discharge and 
submit evidence to support his story.  Examples of such 
evidence were provided.  

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent in September 2006 informing him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
September 2006 letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The appellant's service medical 
records as well as his service records, including court 
martial documents, are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
VA has further assisted the appellant throughout the course 
of this appeal by providing him with a SOC and a SSOC, which 
informed him of the laws and regulations relevant to the 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.


Law and Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b). Benefits are not payable where the claimant was 
discharged or released by reason of the sentence of a general 
court-martial.  38 C.F.R. § 3.12(c)(2); see also 38 U.S.C.A. 
§ 5303.  A discharge from military service because of willful 
and persistent misconduct, including a discharge under other 
than honorable conditions, is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 
20-97 (holding that the term "constitutionally 
psychopathetic" was synonymous with psychopathetic 
personality (antisocial personality disorder).  Consulting 
various well-accepted legal authority, VA General Counsel has 
noted that the term insanity was more or less synonymous with 
"psychosis."  VAOPGCPREC 20-97.

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant's dishonorable discharge from service is a bar to 
VA benefits.  The appellant enlisted on February 5, 1976, for 
a period of four years.  During his period of service, he was 
absent from his unit from June 29, 1978, to August 10, 1978, 
and he was apprehended and found to have 14.74 grams of 
marijuana in his possession aboard a military installation.  
He also wrote 17 bad checks during that time period.  The 
appellant was arraigned and tried by Special Court-Martial on 
multiple charges in September 1978.  Some of the charges were 
withdrawn in accordance with a pretrial agreement, but he was 
found guilty of many of the remaining charges.   He was 
sentenced to a bad conduct discharge, confinement at hard 
labor for 43 days, and reduction to E-1.  The Supplemental 
Special Court-Martial order shows that that the appellant's 
case was reviewed and that the sentence was affirmed pursuant 
to the Uniform Code of Military Justice, Article 66.  That 
order also noted that the appellant received a copy of his 
Navy Court of Military Review decision and that he had not 
petitioned the U.S. Court of Military Appeals.  He did 
execute a Waiver of Restoration to the Secretary of the Navy, 
Naval Clemency and Parole Board, but clemency was denied in 
February 1979.  Accordingly, it was determined in the July 
1979 Supplementary Special Court Martial order that the 
provisions the Uniform Code of Military Justice, Article 
71(c) had been complied with and that the sentence was duly 
executed.  The appellant was thereafter discharged on August 
29, 1979, with a bad conduct discharge.  

The regulations clearly state that discharge by reason of 
sentence of a general court-martial, which is the case here, 
is a bar to benefits unless the appellant was insane at the 
time he committed the offenses.  There are no other 
exceptions to this particular rule.  In other words, since 
the appellant did not receive a bad conduct discharge due to 
persistent and willful misconduct, the provisions of 38 
C.F.R. § 3.12(d)(4) are not those on which the bar to 
benefits is based.

There is no evidence of record that the appellant was insane 
at the time he committed the acts noted above.  His service 
medical records are negative for any complaints, treatment, 
or diagnosis of insanity or any other psychiatric disorder.  
The appellant did report receiving psychiatric treatment at 
Pearl Harbor in September 1978 and from February 1979 to 
September 1979.  However, such records could not be located.  
The Board does observe that the appellant was referred for a 
psychiatric evaluation in September 1978 because of his bad 
conduct discharge; however, that record is illegible.  
Nevertheless, the Board notes that he was also provided 
examinations in November 1978 and July 1979 during which no 
psychiatric abnormalities were noted.  Moreover, the 
appellant did not seek treatment for such a disorder 
immediately following his discharge.  As such, the medical 
evidence of record does not establish that the appellant was 
insane when he committed the offenses.  The burden is on the 
appellant to submit competent medical evidence that he was 
insane at the time of his offenses.  Stringham v. Brown, 8 
Vet. App. 445, 449 (1995).

The Board does acknowledge the appellant's argument that he 
should have been considered to have been unconditionally 
discharged in April 1978.  The Board notes that the 
regulations state that entitlement to benefits is determined 
by character of discharge at completion of unbroken service, 
i.e., where a conditional discharge was issued, the entire 
period of service constitutes one period of service and 
entitlement will be determined by the character of the final 
termination of such period of active service.  However, 38 
C.F.R. § 3.13 provides an exception if the following 
conditions are met: (a) the person served in the active 
military, naval or air service for the period of time the 
person was obligated to serve at the time of entry into 
service; (b) the person was not discharged or released from 
such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (c) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.

A discharge is considered unconditional if the person served 
the original obligated term, but was not discharged due to 
reenlistment, and would have been eligible for discharge at 
the end of original term except for intervening enlistment.  
The service department furnishes information as to whether a 
person was eligible for complete separation as of any 
particular date.

In this case, the Board notes that the appellant enlisted on 
February 6, 1976 for a period of four years.  As such, the 
appellant would not have completed the obligatory period of 
time to which he committed at the time of his entry into 
service until February 6, 1980.  Therefore, the Board finds 
that the appellant's honorable discharge from service in 
April 1978 was a conditional discharge, given for the sole 
purpose of reenlistment.  Accordingly, it does not confer 
entitlement to benefits.

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits.  
Consequently, the appellant has no legal entitlement to VA 
benefits based on disease or injury incurred between those 
dates, and his claim must be denied as a matter of law.  38 
C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The character of the appellant's service from February 1976 
to April 1978 is a bar to entitlement to Department of 
Veterans Affairs (VA) benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


